Citation Nr: 0023895	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware



THE ISSUES

1. Entitlement to service connection for gout.

2. Whether the reduction in rating from 40% to 20% for 
arthritis of the lumbar spine was proper.




ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to April 1994.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from rating actions of June 1998 which denied 
service connection for gout, and September 1998 which reduced 
the rating for arthritis of the lumbar spine from  40% to 
20%, effective December 1998.


FINDINGS OF FACT

1. According to competent medical opinion, gout was first 
manifested in service. 

2. The veteran's arthritis of the lumbar spine is manifested 
by degenerative joint disease, fatigability, lack of 
endurance, weakness, incoordination, flare-ups, and severe 
limitation of hyperextension and lateral bending.


CONCLUSIONS OF LAW

1. Gout was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2. The reduction in rating from 40% to 20% for arthritis of 
the lumbar spine was not proper, and a 40% rating is 
restored, effective from December 1998, the date of 
reduction.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5292, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that the was 
treated for right great toe and ankle pain several times 
throughout service.  The report of a retirement examination 
in February 1994 noted that he complained of pain in his 
right great toe and ankles, and the right great toe was 
tender to palpation on examination.  The report of medical 
history also indicated that the veteran had had recurrent 
back pain and complained of mild low back pain secondary to 
mild curvature of the spine, which had been treated with 
physical therapy in 1991 with fair results.  The examiner 
noted that he had no current complaints or sequelae from 
this.  Current examination of the spine was normal.

On examination in March 1994, a physical therapist noted the 
veteran's long history of recurrent low back pain episodes, 
with current complaints of lumbosacral pain aggravated by 
prolonged standing and forward trunk bending postures.  
Current examination showed an increased left iliac crest, a 
decreased posterior-superior iliac spine, and a right lateral 
shift with decreased weight bearing on the left.  Mobility in 
the lumbar region was limited by pain to approximately 45 
degrees of flexion and 25 degrees of extension, with palpable 
tenderness over the left sacroiliac joint.  The assessment 
was suspected left posterior innominate rotator/sacroiliac 
joint irritation.  In April 1994, the veteran reported 
significant overall improvement in his back pain and 
mobility, and he was reported to be working on a construction 
job without limitations.  On current examination, lumbar 
mobility was grossly within normal limits, and the veteran 
was pain-free.  In May, he was noted to have had a short-
lived back strain after lifting a heavy object at work the 
previous week, which strain the examiner noted was currently 
resolved.

A VA general medical examination in November 1994 noted 
minimal swelling around the right ankle.  There was no 
objective evidence of pain on examination and manipulation of 
the feet.  Range of motion of the lumbar spine was normal, 
and there was no bony tenderness, deformity, or paraspinal 
muscle spasm.  X-rays showed a normal right ankle and foot.  
X-rays of the lumbar spine revealed mild changes of 
degenerative joint disease.  Laboratory tests showed mild 
elevation of the uric acid at 8.7 mg/dl.  The diagnoses 
included low back pain.

A VA orthopedic examination in December 1994 found tenderness 
over the lateral ligamentous structures of the right ankle.  
The medial malleolar zone was tender, with bony prominence.  
Pain on range of motion testing was found in the right ankle 
and metatarsophalangeal joint of the right great toe.  
Examination of the spine found mild dorsal kyphoscoliosis.  
Taking into account consideration of sacral motion, the spine 
had 22 degrees of forward flexion, 5 degrees of 
hyperextension, and 10 degrees of lateral bending.  There was 
tenderness to palpation over the lumbosacral junction of both 
sacroiliac joints.  The diagnosis was symptomatic 
degenerative joint disease in the low back with chronic 
lumbar strain and sprain.

In a May 1995 addendum to the November 1994 VA examination 
report, the examiner stated that he had erroneously indicated 
in November 1994 that examination of the veteran's back was 
normal; that the findings showing restricted motion of the 
spine on the December 1994 VA orthopedic examination were 
correct; and that X-rays of the lumbar spine had revealed 
degenerative joint disease.

Laboratory tests at a military medical facility in May 1995 
to rule-out gouty arthritis indicated that the veteran's uric 
acid level was at the high range of normal at 6.9 mg/dl.  
Examination showed mild tenderness of the right great 
metatarsophalangeal joint, and the assessment was probable 
gout.  When seen again in June, the assessment was possible 
gouty arthritis of the right great toe. In September 1995, 
the veteran complained of swelling in the right great toe, 
and a history of having been told that he might have gout.  
Laboratory tests indicated an elevated uric acid level at 8.2 
mg/dl.  

The report of a March 1997 VA examination noted that the 
veteran had been told that he had gout in his right foot.  On 
examination, he could attain the heel and toe position, 
although it increased symptoms in his back and right ankle.  
Range of motion in the thoracolumbar spine was described as 
50 degrees of forward flexion noted repetitively, with 15 
degrees of this motion in the sacrum, resulting in 35 degrees 
of true lumbar flexion with pain.  The veteran also had 15 
degrees of hyperextension with pain, and lateral bending with 
pain.  With the legs extended in the seated position, the 
veteran could reach the lower one-quarter of the tibia, with 
complaints of pain.  While standing, he could barely reach to 
the proximal one-quarter of the tibia.  Tenderness was noted 
from the mid-lumbar spine to the lumbosacral junction in the 
left paravertebral muscles.  The diagnoses included chronic 
symptomatic arthrofibrosis/arthrosis of the lumbar spine with 
symptom magnification, and degenerative joint disease noted 
on X-rays of 1994.

Laboratory tests at a military medical facility in December 
1997 indicated that the veteran's uric acid was elevated at 
7.6 mg/dl.

On examination of January 1998, Maria Watson, M.D., noted the 
veteran's history of right ankle pain with swelling and 
having been told that he had gout, with complaints of 
especially prominent pain and tingling in the great toes 
bilaterally.  Current laboratory tests showed a slightly 
elevated uric acid level at 7.6 mg/dl.  The diagnosis was 
elevated uric acid, and the examiner was not totally 
convinced that the veteran had gout.  Examination of March 
1998 showed bilateral ankle swelling, and Dr. Watson's 
impression was that the veteran either had gout or 
palindromic rheumatism, and that in the veteran's case she 
thought he had gout.

VA examination of the lumbar spine in May 1998 showed 75 
degrees of forward flexion, with 25 degrees of this motion in 
the sacrum, resulting in 50 degrees of true lumbar flexion.  
There was no pain with lumbar flexion on returning to 
neutral.  The veteran was noted to have symptoms on 
hyperextension to 10 degrees and lateral bending at 10 
degrees bilaterally, with tenderness involving the 
lumbosacral junction at the paravertebral muscles.  Straight 
leg raising was to 90 degrees seated, with only symptoms in 
the low back.  The examiner felt that the veteran's symptoms 
were localized, and that there was no neurological deficit.  
The diagnosis was chronic discogenic symptomatic lumbar 
spondylolysis, and no herniated disc.  The examiner opined 
that the veteran had a functional problem affecting the 
lumbar spine, resulting in fatigability, lack of endurance, 
weakness, and incoordination; flare-ups could occur and cause 
further motion problems.  

A VA CT scan of the lumbar spine in May 1998 showed 
degenerative joint disease changes at the facet joints of L3-
4 and L4-5, with no evidence of disc herniation at those 
levels.

In September 1998, Dr. Watson stated that she had been seeing 
the veteran for ankle pain and swelling since January 1998, 
and she opined that he had swelling which was secondary to 
gout.  Noting that the veteran's records showed several 
instances of evaluation for toe pain and swelling in military 
service, she further opined that he had gout during the time 
he was in service, and that his symptoms had been recurrent 
and quite persistent.  Specifically, she opined that the 
right great toe pain the veteran was having in service was 
the first sign of gout; that he currently had a recurrence in 
his toe as well as in the ankles; and that she did not 
believe that this condition began just a year or two ago.

In December 1998, Dr. Watson stated that she had reviewed the 
veteran's service medical records, and opined that the right 
great toe pain which he had intermittently during service was 
probably gout.  She also noted that the veteran currently had 
the same symptoms that he had in service, and that he 
currently definitely had gout, with an elevated uric acid 
level of 9.2 mg/dl and swelling of the right great toe and 
the ankles.  

Analysis

At the outset, the Board finds that the veteran has met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well-
grounded; that is, the claims are not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing his claims, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection for gout

Under the applicable criteria, service connection connotes 
many factors, but basically it means that the facts, as shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributed to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran's service medical records indicate 
that he was treated for pain in his right great toe and 
ankles on several occasions, and his February 1994 retirement 
examination report noted that the pain in these areas was 
still present.  Dr. Watson in September and December 1998 
stated that she had reviewed the veteran's service medical 
records, and opined that his current gout was related to 
symptoms first noted in service, which symptoms appeared to 
be the initial manifestations of gout.  As uncontradicted, 
competent medical evidence supports the veteran's claim, the 
Board finds that service connection for gout is warranted, 
and the appeal is granted.

Whether the reduction in rating from 40% to 20% for arthritis 
of the lumbar spine was proper

By rating action of March 1997, the RO proposed reducing the 
rating of the veteran's arthritis of the lumbar spine from 
40% to 20%, based on the findings on the March 1997 VA 
examination.  The actual reduction in rating was effected by 
rating action of September 1998, effective December 1998.  

Under the applicable criteria, where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (1999).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Severe lumbosacral strain with listing of whole spine to 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40% rating.  38 
C.F.R. Part 4, Diagnostic Code 5295. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5292. 

The March 1997 VA examination upon which the rating reduction 
was based showed range of motion in the thoracolumbar spine 
as 50 degrees of forward flexion, with 15 degrees of this 
motion in the sacrum, resulting in 35 degrees of true lumber 
flexion.  The veteran had 15 degrees of hyperextension with 
pain, and lateral bending with pain.  Another VA examination 
in May 1998 noted 75 degrees of forward flexion, with 25 
degrees of motion in the sacrum, resulting in 50 degrees of 
true lumbar flexion.  Hyperextension to 10 degrees was 
reported, with lateral bending at 10 degrees bilaterally.  A 
May 1998 VA CT scan noted degenerative joint disease changes 
at the facet joints.  Comparing the findings on these 
examinations with those reported on examination in December 
1994, it appears that there has been some improvement in the 
veteran's low back disability, particularly with respect to 
increased flexion.  However, the Board also notes that the 
record indicates that the veteran still has severe limitation 
of hyperextension as well as lateral bending, and a 
significant amount of functional impairment related to his 
low back disability.  

Assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10 and 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the effects of the disability upon 
the person's ordinary activity.  Additionally, 38 C.F.R. 
§ 4.40 requires consideration of functional disability due to 
pain and weakness.  Under 38 C.F.R. § 4.45 with respect to 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Painful motion is an important fact of disability, and it is 
the intent of the Rating Schedule to recognize painful motion 
with joint pathology as productive of disability.  38 C.F.R. 
§ 4.59.  In rating disability of the joints, consideration is 
to be given to pain on movement, swelling, deformity or 
atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The May 1998 VA examination report noted that the veteran had 
a functional problem affecting the lumbar spine that resulted 
in fatigability, lack of endurance, weakness, and 
incoordination.  Flare-ups were also cited as another source 
of motion problems.  Considering the medical evidence 
documenting degenerative joint disease, the evidence of 
functional impairment caused by the veteran's arthritis of 
the lumbar spine, and the continuing severe limitation of 
hyperextension and lateral bending, the Board finds that the 
veteran's low back disability picture more nearly 
approximates the criteria required for a 40% rating, and that 
the reduction in rating from 40% to 20% for arthritis of the 
lumbar spine was not warranted.  As the evidence supports the 
restoration of a 40% rating, effective from December 1998, 
the date of reduction, the appeal is granted.


ORDER

Service connection for gout is granted.  The reduction in 
rating from 40% to 20% for arthritis of the lumbar spine not 
having been proper, restoration of a 40% rating is granted, 
effective from December 1998, the date of reduction.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

